DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 10-15 and 18  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bessant et al. (US 20210227881).
Regarding claim 1, 6, 10, 11, 15, Bessant teaches a liquid composition, comprising: water in an amount of about 40% by weight or higher (first liquid aerosol-forming substrate comprises water in an amount of at least about 40 percent by weight [0052]), based on total weight of the composition, a flavoring agent or an active ingredient or both a flavoring agent and an active ingredient, and one or more additional components selected from the group The first liquid aerosol-forming substrate may further comprises at least one of propylene glycol, glycerin, nicotine, and a flavourant [0052]), and an aqueous tobacco extract (The first liquid aerosol-forming substrate may comprise tobacco [0052]).  Regarding claim limitation of “wherein the composition has a water activity (Aw) of about 0.85 or lower or 0.70 to about 0.85”, It has been held that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Since the Kannisto teaches the liquid composition, the water activity is inherent.
Regarding claim 2-3, Bessant teaches wherein the one or more additional components selected from the group consisting of sweeteners, humectants, and alkali metal salts are present in a total amount of about 30% by weight or higher and total amount of about 35% by weight or higher, based on total weight of the composition (The second aerosol-forming substrate may comprise a flavourant and at least one of propylene glycol and glycerin. The second liquid aerosol-forming substrate may comprise glycerin in an amount of at least about 35 percent by weight of the second liquid aerosol-forming substrate [0074]).
Regarding claim 4
Regarding claim 12, Bessant teaches the active ingredient is selected from the group consisting of a nicotine component, botanicals, nutraceuticals, stimulants, amino acids, vitamins, cannabinoids, and combinations thereof (The first liquid aerosol-forming substrate may further comprises at least one of propylene glycol, glycerin, nicotine, and a flavourant [0052]).
Regarding claim 13, Bessant teaches about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the composition (The first liquid aerosol-forming substrate may comprise nicotine in an amount of between about 0.5 percent and about 10 percent by weight of the first liquid aerosol-forming substrate [0052]).
Regarding claim 14, Bessant teaches wherein the composition is substantially free of tobacco material, excluding any nicotine component present (The first liquid aerosol-forming substrate may comprise a non-tobacco-containing material [0052]).
Regarding claim 18 limitation of “the composition is adapted for spraying into the oral cavity” is a product by process type limitation which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, thus will not be given patentable weight.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9 and 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bessant et al. (US 20210227881) as applied to claim 1 above, and further in view of Strickland (US 2005/0244521).
Regarding claim 5, 7-9 and 16-17, Bessant teaches the first liquid aerosol-forming substrate may further comprises at least one of propylene glycol, glycerin, nicotine, and a flavourant, and the nicotine containing first liquid aerosol-forming substrate comprise a nicotine salt matrix [0052]) but does not explicitly teach the one or more additional components comprises (i) an alkali metal salt selected from sodium chloride and sodium carbonate; (ii) at least one sugar alcohol selected from xylitol and sorbitol, at least one artificial sweetener and wherein the composition has a pH of about 7 to about 9.  However Strickland teaches a tobacco composition comprising sweetener (such as sucrose, sucralose, acesulfame potassium, aspartame, Saccharine, cyclamates, lactose, Sucrose, glucose, fructose, Sorbitol, and mannitol), a Surfactant; a plasticizer (Such as glycerin, propylene glycol, polyethylene glycol, Sorbitol/mannitol, acetylated monoglycerides, triacetin, and 1.3 butane diol) [0005]. Bessant further teaches in Example B a tobacco composition comprises two grams of sodium carbonate is added to adjust pH to approximately 7.5.  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have 
Regarding claim 19-20, Bessant in view of Strickland hereinafter modified Bessant teaches comprising: 
about 40 to about 60% by weight water (first liquid aerosol-forming substrate comprises water in an amount of at least about 40 percent by weight [0052]); 
about 10 to about 20% by weight of one or more humectants (Strickland; 20 weight percent glycerin [0075]); 
about 0.001 to about 10% by weight of one or more active ingredients, flavoring agents, or combinations thereof and about 0.001 to about 10% by weight of an active ingredient selected from the group consisting of a nicotine component, botanicals, nutraceuticals, stimulants, amino acids, vitamins, cannabinoids, and combinations thereof (Bessant; The first liquid aerosol-forming substrate 96 comprises 1.7 weight percent nicotine [0075])), 
about 3 to about 10% by weight of one or more alkali metal salts (Strickland; Example B: a tobacco composition comprises two grams of sodium carbonate is added to adjust pH to approximately 7.5); 
about 20 to about 30% by weight of one or more sugar alcohols (Strickland; Table AB1, Tobacco tab teaches 32.11% sweetener).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747         

/ERIC YAARY/Examiner, Art Unit 1747